            Case 1:19-cr-10267-DPW Document 26 Filed 08/23/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

Criminal No. 19-10267-DPW

                                UNITED STATES OF AMERICA

                                                v.

                               MANUEL DEJESUS SOTO-PENA


                               INITIAL SCHEDULING ORDER

                                         August 23, 2019
Boal, M.J.

       The defendants were arraigned before this Court and have elected to proceed under the

Automatic Discovery Rules. Accordingly, the parties shall comply with their discovery

obligations set forth in the Local Rules (“LR”) 116.1 through 116.4. Furthermore, it is hereby

ordered that:

       1.       The date for the completion of Automatic Discovery under LR 116.1(c) and for
                the disclosure of exculpatory evidence under LR 116.2(b)(1) is September 19,
                2019. The parties are reminded of their obligation under LR 116.1(f) to notify the
                court as soon as practicable of any issues that require an alternative discovery
                schedule.

       2.       The Initial Status Conference will be held on October 1, 2019 at 11:00 a.m. The
                Joint Memorandum addressing those items set forth in LR 116.5(a) shall be filed
                on or before the close of business on September 24, 2019.


                                              /s/ Jennifer C. Boal
                                             JENNIFER C. BOAL
                                             United States Magistrate Judge




                                                 1
